Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 7, 2007 Genesis HealthCare Corporation (Exact Name of Registrant as Specified in Charter) Pennsylvania 000- 20- (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 101 East State Street Kennett Square, PA (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (610) 444 6350 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2.): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other events. On May 7, 2007, Genesis HealthCare Corporation (Genesis) received a letter from Fillmore Capital Partners, LLC (Fillmore), in which Fillmore proposed to acquire Genesis for $67.25 per share in cash, without interest (Fillmore proposal). On May 7, 2007, Genesis issued a press release announcing receipt of the proposal from Fillmore (May 7 press release). The Fillmore proposal expired pursuant to its own terms at 8:00 p.m. (EDT) on May 7, 2007. A copy of the Fillmore proposal is attached hereto as Exhibit 99.1 and a copy of the May 7 press release is attached hereto as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Letter from Fillmore Capital Partners, LLC, to Goldman, Sachs & Co., dated May 7, 2007 99.2 Press Release, dated May 7, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENESIS HEALTHCARE CORPORATION By: _/s/JamesV.McKeon Name: James V. McKeon Title: Chief Financial Officer Date: May 8, 2007 INDEX OF EXHIBITS Exhibit No. Description Letter from Fillmore Capital Partners, LLC, to Goldman, Sachs & Co., dated May 7, Press Release, dated May 7, 2007
